Case 2:18-cv-14173-.]LL-.]AD Document 16 Filed 11/20/18 Page 1 of 2 Page|D: 81

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
FEDRA ZUZUNAGA,
Plaintiff, Civil Action No. 2:18-cv-14173(JLL)(JAD)
v.
ORDER
UNITED AIRLINES, INC.
Defendant.

 

 

 

 

This matter having come before the Court on the motion of Cleary, Josem & Trigiani LLP
(“the Movant”), attorneys for Plaintiff Fedra Zuzunaga, for the pro IM U admission of
Kimberley C. Weber, Esq. pursuant to L. Civ. R. 101.1; and the Court having considered the
submissions in Support of the motion, which reflect that Kimberley C. Weber, Esq. satisfies the
requirements set forth in Rule lOl.l(c) of the Local Rules of the United States District Court for
the District of New Jersey; and there being no opposition to this motion; and for good cause shown,

IT IS ON THIS 19th day of November, 2018

ORDERED that the application for the pg ig U admission of Kimberley C. Weber,
Esq. (ECF No. 8) is granted; and it is further

ORDERED that Kimberley C. Weber, Esq., a member in good standing of the Bar of the
State of California be permitted to appear pg IM Be in the above-captioned matter pursuant to
Local Civil Rule 101.1(0); and it is further

ORDERED that Kimberley C. Weber, Esq. shall comply with Local Civil Rule lOl.l(c)
and abide by all rules of this Court, including all disciplinary rules, and shall notify the Court
immediately of any matter affecting her standing at the bar of any court; and it is further

ORDERED that Kimberley C. Weber, Esq. is deemed to consent to the appointment of

Case 2:18-cv-14173-.]LL-.]AD Document 16 Filed 11/20/18 Page 2 of 2 Page|D: 82

the Clerk of the Court as the agent upon whom Service of process may be made for all actions
that may arise from her participation in this matter; and it is further

ORDERED that the Movant shall (a) be attorneys of record in this case in accordance With
L. Civ. R. lOl.l(c); (b) be served all papers in this action and such service shall be deemed
sufficient service upon Kimberley C. Weber, Esq.; (c) sign (or arrange for an attorney admitted to
practice in the United States District Court for the District of New Jersey to sign) all pleadings,
briefs, and other papers submitted to this Court; (d) appear at all proceedings unless expressly
excused by the Court; and (e) be responsible for the conduct of the cause and Kimberley C. Weber,
Esq. in this matter; and it is further

ORDERED that Kimberley C. Weber, Esq. shall make all required payments to the New
Jersey Lawyers’ Fund for Client Protection in accordance with Local Civil Rule lOl.l(c)(Z) and
New Jersey Court Rule l:28-2(a), and shall continue to make payment, or cause payment to be
made, for each calendar year in which she continues to represent Plaintiff before this Court; and it
is further

ORDERED that, if she has not already done so in connection with this action, Kimberley
C. Weber, Esq. shall pay $150.00 to the Clerk of the United States District Court for the District
of New Jersey for admission pg g m in accordance with L. Civ. R. lOl.l(c)(3); and it is
further

ORDERED that Kimberley C. Weber, Esq. shall be deemed to have agreed to take no

fee in any tort case in excess of New Jersey Court Rule 1:21-7 governing contingent fees.

 

Hon. joseph";k. Dickson, U.S.M.J.

